Case 6:21-cv-00016 Document 5 Filed on 04/22/21 in TXSD Page 1 of 4
Case 6:21-cv-00016 Document 5 Filed on 04/22/21 in TXSD Page 2 of 4
      Case 6:21-cv-00016 Document 5 Filed on 04/22/21 in TXSD Page 3 of 4



                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of Texas


                                                           U.S. Attorney’s Office        Phone (713) 567-9000
                                                           1000 Louisiana, Suite 2300,   Fax (713) 718-3300
                                                           Houston, Texas 77002


                                      December 15, 2020


     SERVICE OF PROCESS ON THE UNITED STATES ATTORNEY IN CIVIL CASES
          As a temporary measure due to COVID‐19 concerns, service on the United States Attorney
in civil cases shall be via email and US mail as follows:

       A copy of any summons, complaint or emergency motion shall be emailed to
USATXS.CivilNotice@usdoj.gov. A paper copy shall be mailed to the Civil Process Clerk, United
States Attorney’s Office, 1000 Louisiana St., Suite 2300, Houston, Texas 77002. Hand delivery
may not be accepted. Please do not use this e‐mail box for general pleadings or correspondence.

        Service will not be deemed effected until you receive an e‐mail acknowledgement from
our office. This emergency accommodation will expire on June 30, 2021.




Ryan K. Patrick
United States Attorney
                Case 6:21-cv-00016 Document 5 Filed on 04/22/21 in TXSD Page 4 of 4


Saunders, Elizabeth

From:                 Hu, Daniel (USATXS) <Daniel.Hu@usdoj.gov>
Sent:                 Monday, April 12, 2021 2:28 PM
To:                   Walters, Ryan; USATXS-CivilNotice
Cc:                   Saunders, Elizabeth
Subject:              RE: State of Texas, et al. v. Biden, et al., No. 6:21-cv-00016 (S. D. Tex. - Victoria Division) (Tipton, J.)


Service acknowledged

From: Walters, Ryan <Ryan.Walters@oag.texas.gov>
Sent: Monday, April 12, 2021 2:22 PM
To: USATXS‐CivilNotice <USATXS‐CivilNotice@usa.doj.gov>
Cc: Saunders, Elizabeth <Elizabeth.Saunders@oag.texas.gov>
Subject: RE: State of Texas, et al. v. Biden, et al., No. 6:21‐cv‐00016 (S. D. Tex. ‐ Victoria Division) (Tipton, J.)


Pursuant to your office’s advisory (https://www.justice.gov/usao-sdtx/pr/service-process-united-
states-attorney-civil-cases), please find the process in the above-captioned case, also served by
mail to: Civil Process Clerk, United States Attorney’s Office, 1000 Louisiana St., Suite 2300,
Houston, Texas 77002. This includes the summonses issued to all Defendants, a copy of the
complaint filed, the Court’s Order for Scheduling Conference and Disclosure of Interested
Parties, and Judge Tipton’s Court Procedures.

Thank you.

                               Ryan D. Walters
                               Special Counsel
                               Special Litigation Unit
                               OFFICE OF THE ATTORNEY GENERAL OF
                               TEXAS
                               P.O. Box 12548 (MC 009)
                               Austin, TX 78711-2548
                               Phone: (512) 936-2714
                               Fax: (512) 457-4410
                               Ryan.Walters@oag.texas.gov

This message may be confidential and/or privileged under Government Code sections 552.101,
552.103, 552.107, and 552.111 and should not be disclosed without the express authorization of
the Attorney General.




                                                                 1
